

117 HR 1975 IH: Pala Band of Mission Indians Land Transfer Act of 2021
U.S. House of Representatives
2021-03-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 1975IN THE HOUSE OF REPRESENTATIVESMarch 17, 2021Mr. Issa (for himself and Mr. Vargas) introduced the following bill; which was referred to the Committee on Natural ResourcesA BILLTo take certain land located in San Diego County, California, into trust for the benefit of the Pala Band of Mission Indians, and for other purposes.1.Short titleThis Act may be cited as the Pala Band of Mission Indians Land Transfer Act of 2021.2.Transfer of land in trust for the Pala Band of Mission Indians(a)Transfer and administration(1)Transfer of lands into trustIf, not later than 180 days after the date of the enactment of this Act, the Tribe transfers title to the land referred to in subsection (b) to the United States, the Secretary, not later than 180 days after such transfer, shall take that land into trust for the benefit of the Tribe.(2)AdministrationThe land transferred under paragraph (1) shall be part of the Pala Indian Reservation and administered in accordance with the laws and regulations generally applicable to land held in trust by the United States for an Indian Tribe.(b)Land descriptionThe land referred to in subsection (a)(1) is the approximately 721.12 acres of land located in San Diego County, California, generally depicted as Gregory Canyon Property Boundary on the map titled Pala Gregory Canyon Property Boundary and Parcels.(c)Rules of constructionNothing in this Act shall—(1)enlarge, impair, or otherwise affect any right or claim of the Tribe to any land or interest in land that is in existence before the date of the enactment of this Act;(2)affect any water right of the Tribe in existence before the date of the enactment of this Act; or(3)terminate or limit any access in any way to any right-of-way or right-of-use issued, granted, or permitted before the date of the enactment of this Act.(d)Restricted use of transferred landsThe Tribe may not conduct, on the land taken into trust for the Tribe pursuant to this Act, gaming activities—(1)as a matter of claimed inherent authority; or(2)under any Federal law, including the Indian Gaming Regulatory Act (25 U.S.C. 2701 et seq.) and regulations promulgated by the Secretary or the National Indian Gaming Commission under that Act.(e)DefinitionsFor the purposes of this section:(1)SecretaryThe term Secretary means the Secretary of the Interior.(2)TribeThe term Tribe means the Pala Band of Mission Indians.